Citation Nr: 0304797	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-12 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than January 10, 
1994 for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to January 
1969, to include duty in the Republic of Vietnam and award of 
a Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In October 2002, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In written correspondence dated in July 2000, the veteran 
indicated, in effect, that he was satisfied with the grant of 
a 70 percent disability rating for his service-connected PTSD 
and a total rating based on individual unemployability.  
Pursuant thereto, the pending appeal was withdrawn.   


FINDINGS OF FACT

1.  PTSD was added as a diagnostic entity to the VA Rating 
Schedule for Mental Disorders on April 11, 1980.

2.  In an August 1981 rating decision, the RO denied the 
veteran's initial claim of entitlement to service connection 
for a nervous disorder and provided him with a copy of his 
appellate rights, at his address of record on September 1, 
1981.

3.  As the veteran failed to file a timely appeal to the 1981 
rating decision, it became final.

4.  At the time of the 1981 rating decision there was no 
competent diagnosis of PTSD of record nor was there competent 
medical evidence linking a nervous disorder to service.

5.  The 1981 rating decision was consistent with and 
supported by the existing record and legal authority.

6.  On January 10, 1994, the RO received the veteran's claim 
for entitlement to service connection for a psychiatric 
disorder, claimed as PTSD.

7.  In a May 18, 1995 medical opinion, a VA psychiatrist 
first diagnosed the veteran with PTSD and opined that the 
veteran had had PTSD and associated chronic depression from 
his Vietnam experiences, the date of entitlement.  

8.  By an August 1995 rating decision, the RO established 
service connection for PTSD and assigned a 30 percent 
evaluation effective January 10, 1994, date of receipt of the 
veteran's claim.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
January 10, 1994 for grant of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
by the President on November 9, 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West. 2002).  This liberalizing legislation is 
applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the new statutory changes.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection as the effective date can be no 
earlier than the date of receipt of the claim.  As discussed 
more fully below, the effective date of an evaluation and an 
award of compensation based on an original, or reopened, 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (2002).  Therefore, even if evidence did exist pre-
dating the claim that showed service connection was warranted 
for the claimed condition, it is legally impossible to get an 
effective date any earlier than the date the claim was 
ultimately received.

In this case, the appellant is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing effective dates.  He has, 
by information letters, rating actions, the July 2002 
statement of the case, been advised of the evidence 
considered in connection with his appeal, and the evidence 
potentially probative of the claim throughout the procedural 
course of the claims process.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(b)(1), (e)).  Moreover, the veteran and his 
representative have provided testimony and arguments in 
support of his appeal, thus curing (or rendering harmless) 
any previous omissions.  As such, the veteran's procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).  

I.  Pertinent Criteria

A.  Service Connection

As extant at the time of the 1981 rating decision, in order 
to establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C. § 310 (1981); 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1981, 2002).  However, VA 
regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2002); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Effective April 11, 1980, PTSD was included as a diagnostic 
entity in VA's Schedule for Rating Mental Disorders (Rating 
Schedule).  38 C.F.R. Part 4 (1980).

B.  Finality

VA regulations provide that, an appeal consists of a notice 
of disagreement filed in writing within one year of decision 
notification, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
19.112, 19.113, 19.116, 19.118 (1981).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such. 
38 U.S.C. § 4005(c) (1981); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1981) [38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2002)].

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (2002).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 U.S.C. § 4005(c) (1981); 38 C.F.R. § 3.104(a) 
(2002).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.160(e) (2002).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).  New and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

C.  Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2002).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree. 38 C.F.R. § 3.157(b) 
and (b)(1) (2002).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The date of a uniformed service examination which 
is the basis for granting severance pay to a former member of 
the Armed Forces on the temporary disability retired list 
will be accepted as the date of receipt of claim.  The date 
of admission to a non-VA hospital where a veteran was 
maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized, but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b) 
(2002).  Similarly, the date of receipt of evidence from a 
private physician or layman will be accepted when the 
evidence furnished by or in behalf of the claimant is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  Moreover, 
when authenticated evidence from state and other institutions 
is submitted by or on behalf of the veteran and entitlement 
is shown, date of receipt by the VA of examination reports, 
clinical records, and transcripts of records will be accepted 
as the date of receipt of a claim if received from State, 
county, municipal, recognized private institutions, or other 
Government hospitals.  Benefits will be granted if the 
records are adequate for rating purposes; otherwise findings 
will be verified by official examination.  38 C.F.R. § 3.157.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or VA issue, if the report 
relates to a disability which may establish entitlement.  
Such evidence will also be accepted as an informal claim for 
pension previously denied for the reason the disability was 
not permanently and totally disabling.  Acceptance of a 
report of examination or treatment as a claim for increase or 
to reopen is subject to the requirements of 38 C.F.R. § 3.114 
with respect to action on VA initiative or at the request of 
the claimant and the payment of retroactive benefits from the 
date of the report or for a period of one year prior to the 
date of receipt of the report.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the Court in Bell is not applicable 
prior to Bell, which was decided in 1992.  See Lynch v. 
Gober, 10 Vet. App. 127 (1997).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2002).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

The award of benefits based on a finding of error in a prior 
decision under 
38 C.F.R. § 3.105 is the date from which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. 
§ 3.400(k).

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on a claim, 
which has been reopened after final adjudication, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of the receipt of the application.  38 
U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the statute or VA administrative issue.  Where 
pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a) (2002).  
For PTSD service connection claims, an effective date prior 
to the date of claim cannot be assigned under 38 C.F.R. 
§ 3.114(a) unless the claimant met all eligibility criteria 
for the liberalized benefit on April 11, 1980, the effective 
date of the regulatory amendment adding the diagnostic code 
for PTSD, and such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement.  See VAOPGCPREC 26-97.

The addition of PTSD as a diagnostic entity in VA's Rating 
Schedule was a "liberalizing VA issue" for purposes of 38 
C.F.R. § 3.114(a).

The provisions of 38 C.F.R. § 3.114 apply both to original 
and reopened claims.  Where disability compensation was 
awarded pursuant to any liberalizing law or VA issue, the 
effective date of such award is to be established in 
accordance with the facts found, but cannot to be earlier 
than the effective date of the liberalizing law or VA issue.  
In no event was such an award or increase to be retroactive 
for more than one year from the date of application or from 
the date of administrative determination of entitlement, 
whichever was earlier.  38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114(a).

II.  Analysis

PTSD was added as a diagnostic entity to the Rating Schedule 
for Mental Disorders on April 11, 1980.

The RO denied entitlement to service connection for a claimed 
nervous disorder in an August 1981 rating decision and 
properly notified the veteran by letter dated September 1, 
1981 of denial at his address of record.  The RO provided the 
veteran with contemporaneous notice of his appellate rights.  
He did not express disagreement with this determination 
within one year of the notification.  38 C.F.R. §§ 19.112, 
19.113, 19.116, 19.118 (1981).  Thus, the decision became 
final.  
38 U.S.C. § 4005(c) (1981); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1981) [38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2002)].

The 1981 rating decision was based on the fact that there was 
no evidence of a nervous disorder in the service medical 
records.  That decision was consistent with and supported by 
the existing record and legal authority.  As no CUE has been 
argued or found in the unappealed 1981 rating decision, 
denying service connection for a nervous disorder, it is 
final and the effective date for a later grant of service 
connection necessarily must be after September 1, 1981.  See 
38 C.F.R. §§ 3.105, 3.114, 3.400.

In October 1988, the RO received the veteran's claim for 
service connection for ear and headache disorders.  

From September to October 1988, the veteran was hospitalized 
at the VA Medical Center for acute pancreatitis and alcohol 
dependency.

In April 1992, the veteran was hospitalized at the VA Medical 
Center for substance abuse.

On January 10, 1994, the RO received the veteran's claim for 
entitlement to service connection for a psychiatric disorder, 
claimed as PTSD.

In a May 18, 1995 medical opinion, a VA psychiatrist first 
diagnosed the veteran with PTSD and opined that the veteran 
had PTSD and associated chronic depression from his Vietnam 
experiences.  

In an August 1995 rating decision, the RO granted service 
connection for PTSD based on new and material evidence in the 
form of a diagnosis of PTSD and conceded occurrence of in-
service stressors.  

In March 2002, the veteran's treating VA psychologist opined 
that the veteran's PTSD existed for many years prior to his 
coming into treatment in 1995 and that his symptoms of PTSD 
were in existence as of April 1980.

At an October 2002 Travel Board hearing, the veteran 
testified that he received notification that his claim for 
service connection for a nervous disorder had been denied in 
1981; that the first time he learned of PTSD was when he was 
staying in a shelter in 1994, then he filed his initial claim 
for that disability; that between 1981 and 1994 he did not 
seek treatment, nor was he treated, for a nervous disorder or 
PTSD; that he has been treated for PTSD since 1994 by VA; and 
that he believes he is entitled to an earlier effective date 
of one year prior to the date of claim under the liberalizing 
law provisions of 38 C.F.R. § 3.114.

The currently assigned effective date of January 10, 1994, 
was assigned based on the RO's receipt of the veteran's claim 
on that date and a May 1995 VA medical opinion that the 
veteran had had PTSD and associated chronic depression from 
his Vietnam experiences.  The record in this case is very 
clear in showing the receipt of neither medical evidence nor 
other correspondence/documentation to support a claim for 
service connection for a psychiatric disorder from the 
veteran in the interim between issuance of the 1981 final 
rating decision and January 10, 1994, the date the RO 
initially assigned as the effective date for the grant of 
service connection for PTSD.  During his testimony, the 
veteran confirmed that he had not filed any applications for 
service connection for a psychiatric disorder or PTSD during 
this time period.  Thus, the facts establish the absence of 
any PTSD claim in the interim between the 1981 final rating 
decision and the RO's receipt of the veteran's January 1994 
application to reopen his claim.  Nor are there VA medical 
records showing a confirmed diagnosis of PTSD based on his 
Vietnam service during that time period.  The salient point 
to be made is that the veteran's January 10, 1994 claim for 
service connection for PTSD, however, was a new claim, 
separate and distinct from his earlier claim for a nervous 
condition, and thus was not a claim subject to the submission 
of new and material evidence.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).

The veteran's discharge from service was in January 1969.  He 
first sought treatment and was diagnosed with PTSD in 1994.  
On January 10, 1994, the RO received an original claim from 
the veteran for entitlement to service connection for PTSD.  
Given the foregoing and the fact that the veteran did not 
file a claim for service connection within one year after 
separation from service, the effective date 


is the date of receipt of the original claim, or the date 
that entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(b)(2).  Thus, the earliest date for 
which entitlement to service connection for PTSD could 
normally be granted is the date of receipt of the veteran's 
claim, which is January 10, 1994.  See 38 C.F.R. § 
3.400(b)(2).  Therefore, the veteran's claim for an earlier 
effective date for service connection for PTSD must be 
denied.

The Board acknowledges the veteran's argument that he is 
entitled to an earlier effective date of one year prior to 
the date of claim under the liberalizing law provisions of 
38 C.F.R. § 3.114.  However, the liberalizing law provisions 
do not apply in this case, since the law was liberalized in 
April 1980 prior to the denial of the veteran's first claim 
for service connection for a nervous disorder and it was not 
liberalized again until the late 1990s after grant of service 
connection for PTSD in August 1995.  Thus, the case is not 
governed by the criteria pertinent to effective dates based 
on the enactment of a liberalizing VA issue under 38 C.F.R. 
§ 3.114(a); VAOPGCPREC 26-97.  

The Board also is cognizant of the veteran's now abandoned 
argument that an earlier effective date is warranted because 
he believes that his psychiatric symptoms have always 
represented PTSD and date back to service.  However, the 
Board is constrained from assigning an earlier effective date 
absent regulatory provisions authorizing such.  No such 
provision exists which, upon application to the facts of this 
case, would result in assignment of an earlier effective 
date.  As a result, the claim for an effective date earlier 
than January 10, 1994 must be denied.




ORDER

An effective date earlier than January 10, 1994 for service 
connection for PTSD is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

